DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species A in the reply filed on 6/24/2022 is acknowledged. The requirement is deemed proper and is therefore made FINAL.
Allowable Subject Matter
Claims 31-46 and 61 are allowed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 58 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 58 recites “the plurality of expandable portions of the boss” in lines 1-2. Independent claim 55 recites “a plurality of expandable portions” that have not been established to be on the boss; and it recites “the boss including a plurality of deflectable portions.” It is unclear if claim 58 is intending to recite the deflectable portions of the boss, or if the expandable portions are also a part of the boss. Appropriate correction and/or clarification is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 55 and 58 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walch et al. (US Pat. No. 5,702,447; hereinafter Walch).
Walch discloses the following regarding claim 55: a glenoid implant comprising: a body (2a) having a boss (2b, 5) coupled to and extending from a plate (Figs. 1-5) and an interior threaded bore (longitudinal bore of element 5), the boss including a plurality deflectable portions (proximal portions of elements 2d) configured to move from a first position (unexpanded position) towards a second position (expanded position) (Figs. 2-5; col. 3, lines 25-45); and a plug (4) including a tip portion (distal portions of element 4) and an exterior threaded portion (Fig. 1; col. 2, lines 50-59), the exterior threaded portion of the plug being configured to threadingly engage the interior threaded bore of the body (Figs. 2-5; col. 3, lines 18-61) such that rotation of the plug causes the plug to move in a first axial direction (as it is inserted through the body) relative to the body and such that the tip portion engages the plurality of deflectable portions of the boss (via element 5), thereby causing a plurality of expandable portions (distal portions of elements 2d) to move from a first position (unexpanded position) towards a second position (expanded position) to aid in securing the glenoid implant to bone of a patient (col. 3, lines 18-61).  
Walch discloses the following regarding claim 58: the glenoid implant of claim 55, wherein the plurality of expandable portions of the boss are defined by a laterally extending aperture and a pair of slots (2g, 2e).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are the following: US Pub. Nos. 2007/0150065, 2010/0274359, 2012/0209392, 2013/0123930, 2013/0150972, 2014/0194995, 2017/0367836, 2018/0161169, and 2021/0401584.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774